Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art rejection is maintained:

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-20 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2014065661 (WO 661) in view of Winters (Winters) and Lu (Lu), previously applied.
The conjugates covered in the rejected claims are taught by WO 661, see for example:

    PNG
    media_image1.png
    338
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    245
    760
    media_image2.png
    Greyscale

The linkers Applicant describes as distinguishing from WO 661 are not required by the rejected claims.  
WO 661 fails to specifically teach the required linker group of formula I.  It is for that proposition that the examiner joins Winters, which teaches linker comprising the required group:

    PNG
    media_image3.png
    122
    240
    media_image3.png
    Greyscale

In this way, those of ordinary skill could have applied the linker of Winters in the manner required and in a predictable fashion for the purposes of obtaining the recited conjugates.  For example, the WO 661 teaches the process for preparing the recited conjugates.  Winters is added for the proposition that linkers of formula I are applicable to this process.  Specifically, Since Winters teaches the particular known technique of using these linkers in antibody conjugates was recognized as part of the ordinary capabilities of one skilled in the art, those of ordinary skill would have recognized that applying the known technique to conjugates, such as those taught by WO 661 would have yielded predictable results.  Accordingly, using linker of formula I in the process for preparing the instant linkers would have been prima facie obvious.
Structural differences, such as conjugation via glycan moiety and cycloaddition reaction.  However, these are commonplace in “click chemistry”, as demonstrated by WO 661:  

    PNG
    media_image4.png
    188
    529
    media_image4.png
    Greyscale

Therefore, the rejection is maintained.

Applicant argues, that Winters fails to teach the instant linkers:

    PNG
    media_image5.png
    360
    661
    media_image5.png
    Greyscale

However, the instant claims recite:

    PNG
    media_image6.png
    236
    619
    media_image6.png
    Greyscale

Therefore, the claims do not require that the carbonyl is part of the linker reagent, but only that a linker with the carbonyl is formed, which is clearly taught by Winters.
Applicant also argues that the selection for R = nitrogen in structure (XXI) of Winters is not “straightforward”.  However, even if selection of nitrogen is not preferred, this does not constitute a teaching away of selecting nitrogen.
Again, the references teach the benefits of using the recited linages, as outlined in the previous Office Action:

    PNG
    media_image7.png
    270
    649
    media_image7.png
    Greyscale






The rejection of claims 1-12 and 16-20 under obviousness-type double patenting remains outstanding.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642